UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6438



MARK PITT,

                                           Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-591-5-H)


Submitted:   May 19, 2005                     Decided:   May 26, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Pitt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Mark Pitt, a federal prisoner, seeks to appeal the

district court’s orders denying relief on his petition filed under

28 U.S.C. § 2241 (2000) and two subsequent motions to alter or

amend the judgment.          We have reviewed the record and find no

reversible error.       Accordingly, while we grant Pitt’s motion to

file a formal brief, we affirm on the ground that Pitt’s petition

is properly characterized as an unauthorized successive 28 U.S.C.

§ 2255 (2000) motion.        We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -